Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The plaintiff’s cause of action, as stated with undue circumlocution in the complaint, is, in its last analysis, to enforce the covenants of the lease. This right is single; it is to secure to plaintiff the value of the lease. The duty of the defendants is single; it is to observe the covenants contained in the lease. The obligation to pay the rent, without deducting for the damage done by the fire, will require the determination whether the provisions QÍ the lease require plaintiff.' ( *845or defendants to make the repairs. If the duty rests upon defendants, plaintiff may recover the rent that defendants have held back; if the duty rests on plaintiff, there is an opportunity for recoupment for the damage that defendants háve suffered because plaintiff has neglected to repair. All of these agreements, and all of these acts, of the defendants, claimed to be in violation thereof, are reducible to the single right of the plaintiff, namely, the maintenance of the covenants and conditions prescribed in the lease. We think, therefore, there is a single cause of action stated in the complaint. Blaekmar, P. J., Kelly, Jaycox, Kelby and Young, JJ., concur.